Citation Nr: 0311382	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
herniated nucleus pulposus, L4-5 (low back disorder), 
evaluated as 20 percent disabling prior to April 27, 2001, 
and currently evaluated as 40 percent disabling from April 
27, 2001.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active military duty from June 1989 to 
September 1992.  
He is unrepresented in his appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the RO, 
which, in pertinent part, denied a claim for an evaluation in 
excess of 20 percent for service-connected low back 
disability.  In January 2000, the Board remanded the claim on 
appeal for development which has not been satisfactorily 
completed at the RO, and this required development may not be 
completed at the Board, as detailed below.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board Remand confers 
on the veteran-as a matter of law, the right to compliance 
with Board Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the failure of the February 2003 VA examination report to 
address the Board remand development requests, the Board 
finds that a second Board Remand is required, even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9 (2002).  

In finding so, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), signed into law by President Clinton on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
At 2099-2100; see also Karnas. Derwinski, 1 Vet. App. 308 
(1991).  

Section 19.9(a)(2) of 38 C.F.R. permitted the Board to 
perform some development without the need to remand the 
appeal to the RO.  See 38 C.F.R. § 19.9(a)(2)(ii)(2002).  
However, before the Board could perform necessary 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a decision, which 
now requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which allowed for Board development, 
as contrary to 38 U.S.C.A. § 5103(b).  The development 
requested below must now be completed at the RO, so as to 
fulfill the requirements of the VCAA under the above Federal 
Circuit case.  This is particularly true in light of the RO's 
failure to complete the Board's prior remand requests, as 
detailed below.   See 38 U.S.C. §§ 5102, 5103 and 5103A 
(2002).  

The Board notes that the primary contention made by the 
veteran on appeal is that he experiences severe low back pain 
and lower extremity neurologic symptomatology upon bending, 
walking and standing-essentially, severe symptomatology upon 
any physical activity.  In January 2000, the Board remanded 
the claim on appeal so that the veteran might be provided VA 
orthopedic and neurologic examinations, specifically to 
include medical statements as to the objectively demonstrated 
severity of symptomatology in terms of the applicable 
Diagnostic Codes.  Unfortunately, the veteran was not 
afforded any VA neurologic examination, and the February 2003 
VA orthopedic examination report is inadequate for rating 
purposes.  Specifically, the report does not include complete 
range of motions studies, providing no range of motion on 
extension and rotation of the lumbar spine.  The report also 
uses language which is vague, inconsistent and not useful in 
terms of the criteria under applicable Diagnostic Codes.  The 
examiner noted "no dramatic increase in the pain" on 
lateral bending (emphasis added), but the Board is unable to 
decipher the meaning of this statement.  This statement-as 
the entire document, provides little useful information in 
terms of the criteria for the veteran's low back disorder 
under Diagnostic Codes 5292, 5293 and 5295.  Moreover, the 
severity and frequency of flare-ups remains undetermined, and 
a meaningful review of the veteran's documented clinical 
history appears not to have been completed, as VA outpatient 
treatment records raise matters unaddressed on examination.  
That is, a January 2003 VA treatment record note some 
"compliance issues" with regard to the veteran's failure to 
take his pain medications.  

The Board specifically emphasizes that the February 2003 VA 
examination report does not allow the Board to determine 
whether the veteran's meets, or more closely approximates, 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293:  The VA examination report's clinical findings are 
silent as to the existence of any muscle spasm or absent 
ankle jerk, and while the veteran appears to have some 
neurologic findings, the Board is unable to determine whether 
the veteran receives "little intermittent relief," or some 
"intermittent relief," a critical criteria under Diagnostic 
Code 5293.  The February 2003 VA examination report also 
fails to provide enough detailed clinical information as to 
allow the Board to give all due consideration to apparent 
inconsistent findings, including notation that the veteran 
walked gingerly protecting his back and maintaining a stooped 
position of about 30 degrees from the waist, while also 
noting that he could straighten up and perform frontal 
bending without limitation of motion or (90 degrees) or any 
significant pain.  The lack of specificity is especially 
critical in this case since the veteran appears to have 
flare-ups of neurologic symptomatology of undetermined 
frequency.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been 
overlooked, particularly at the time of the February 2003 VA 
orthopedic examination.  In the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2002).  Id.  
Additionally, because the Codes that might be used to rate 
the veteran's service-connected low back disorder are cast in 
terms of limitation of motion-Diagnostic Code 5295 for 
example, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups, with notation of the 
severity and frequency of such flare-ups.  DeLuca, supra.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim, with a 
statement as to the existence of the factors listed in 
Diagnostic Code 5293, the severity of his pain on complete 
range of motion testing, and the frequency of the indicated 
flare-ups.  Both VA orthopedic and neurologic examinations 
are indicated in this case, with  a clearer medical statement 
regarding the existence of the DeLuca factors, and diagnostic 
criteria.  

Finally, the Board notes that additional VA and private 
treatment records appear to exist, which have not been 
obtained, although the cooperation of the veteran in this 
regard also appears to be less than adequate with regard to 
the private treatment records.  The claims file indicates 
that the veteran has undergone VA vocational rehabilitation.  
These records have not been requested and obtained.  
Additionally, a March 2002 statement of the veteran 
identified private treatment records.  In April 2002, the RO 
attempted to obtain authorization for the release of these 
records, but the veteran did not reply.  However, VA Reports 
of Contact for May 2000 and September 2001 indicate that the 
veteran asserts not to have received other notices from the 
VA RO due to several changes of address, including in October 
2001.  (A Veterans Claims Assistance Act of 2000 (VCAA) 
notice was issued to the veteran in March 2002, apparently to 
the correct address).  

The veteran should accordingly be notified that VA's duty to 
assist is not a one-way street, and that his full cooperation 
is needed with regard to both obtaining all pertinent medical 
evidence as well as keeping VA informed of any change of 
address of residence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 
(1993)(where the Court stated that, "[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts...If he does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.").  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for low back disorders or 
related neurologic symptomatology, from 
June 1994 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from June 1994 to 
the present-if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  The veteran should be 
advised that his full cooperation in 
identifying all pertinent private 
treatment records is specifically 
requested.  

2.  The RO should obtain and associate 
with the claims folder the VA Vocational 
Rehabilitation folder, and any associated 
medical records. 

3.  The veteran should be scheduled for 
complete VA orthopedic and neurologic 
examinations, by examiners who have not 
previously seen him, if possible, in 
order to determine the nature and 
severity of any and all current low back 
symptomatology, as well as any neurologic 
disability involving the lower 
extremities.  Pertinent documents in the 
veteran's claims file should be reviewed 
with an eye to reconciling the available 
clinical information into a coherent 
clinical picture.  All indicated tests 
should be performed, including X-ray 
studies of the lumbar spine, or MRI 
studies if indicated.  

The orthopedic examiner should obtain a 
history regarding weakened movement, 
including movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion and pain 
with use, and determine whether the low 
back objectively exhibits pain with use, 
weakened movement, excess fatigability or 
incoordination, or whether the veteran's 
complaints are due to exaggeration or 
noncompliance with medications.  Such 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  

Complete range of motion studies should 
be conducted, to include motion on 
extension and rotation of the lumbar 
spine, with notation of the point at 
which pain on motion objectively appears 
to begin.  

The examiners should specifically state 
whether the veteran has any muscle spasm 
or absent ankle jerk.  The report should 
use language which is consistent with the 
criteria under Diagnostic Codes 5292 and 
5295 and both the prior and current 
(effective September 23, 2002) criteria 
under Diagnostic Code 5293.  The severity 
and frequency of any low back pain flare-
ups should be determined.  Any compliance 
issues should be considered (see January 
2003 VA treatment record).  

Associated neurologic findings should be 
identified and described in detail, with 
a statement as to whether or not the 
veteran receives "little intermittent 
relief," or "intermittent relief," by 
use of pain medications-a judgment which 
should be arrived at by reviewing not 
only the veteran's statements on 
examination, but a meaningful review of 
his documented clinical history.  Other 
criteria of Diagnostic Code 5293 should 
be considered as well.  

The claims folder must be made available 
to each of the examiners.  The examiners 
are to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis(es) entered, in 
a clear, comprehensive and legible 
manner, with reference to supporting 
evidence and the veteran's documented 
clinical history.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority (to include 
both the prior and current rating 
criteria under Diagnostic Code 5293).

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


